Name: 91/503/EEC: Commission Decision of 19 September 1991 suspending the buying-in of butter in certain Member States (Only the German, Danish, English, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1991-09-20

 Avis juridique important|31991D050391/503/EEC: Commission Decision of 19 September 1991 suspending the buying-in of butter in certain Member States (Only the German, Danish, English, French and Dutch texts are authentic) Official Journal L 264 , 20/09/1991 P. 0029 - 0029COMMISSION DECISION of 19 September 1991 suspending the buying-in of butter in certain Member States (Only the German, Danish, English, French and Dutch texts are authentic) (91/503/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular the first subparagraph of Article 7a (1) and Article 7a (3) thereof, Whereas Council Regulation (EEC) No 777/87 (3), as last amended by Regulation (EEC) No 1634/91 (4), sets out the circumstances under which the buying-in of butter and skimmed milk powder may be suspended and subsequently resumed and, where suspension takes place, the alternative measures that may be taken; Whereas Commission Regulation (EEC) No 1547/87 (5), as last amended by Regulation (EEC) No 2011/91 (6), lays down the criteria on the basis of which the buying-in of butter by invitation to tender is to be opened and suspended in a Member State or, as regards the United Kingdom and the Federal Republic of Germany, in a region; Whereas Commission Decision 91/485/EEC (7) suspends buying-in in certain Member States; whereas information on market prices shows that the condition laid down in Article 1 (3) of Regulation (EEC) No 1547/87 is currently met in Belgium, Denmark, France, Northern Ireland, the Federal Republic of Germany, with the exception of the territory of the former German Democratic Republic, and the Netherlands; whereas the list of Member States where that suspension applies must be adapted accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The buying-in of butter by invitation to tender as provided for in Article 1 (3) of Regulation (EEC) No 777/87 is hereby suspended in Belgium, Denmark, France, Northern Ireland, the Federal Republic of Germany, with the exception of the territory of the former German Democratic Republic, and the Netherlands. Article 2 Decision 91/485/EEC is hereby repealed. Article 3 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the United Kingdom and the Kingdom of the Netherlands. Done at Brussels, 19 September 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 78, 20. 3. 1987, p. 10. (4) OJ No L 150, 15. 6. 1991, p. 26. (5) OJ No L 144, 4. 6. 1987, p. 12. (6) OJ No L 185, 11. 7. 1991, p. 5. (7) OJ No L 257, 14. 9. 1991, p. 47.